Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Insofar as claim 17 has been amended to include the limitations of original claim 20, which stipulate that the siloxane has a structure comprising silanol groups at every repeat unit, claim 18 is no longer further limiting.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention with the supporting teachings of Zheng et al., U.S. Patent Application Publication No. 2012/0027933 and the product data sheet for Dynasylan Hydrosil 2627. 
	The Examiner had erred by both rejecting and indicating as allowable the limitations of claim 20.  It is inferred from the instant Specification that the commercial products outlined in [0038] of the Specification are exemplary  of the aqueous dispersions and Zheng [0089-0091,0136] confirms that Dynasylan Hydrosil 2627 has a structure compliant with the structural limitations of amended claim 17.  As for the particle size limitation, the subject matter of aforementioned paragraph [0038] with the added context of preceding paragraphs [0034-0035] make clear that this dispersion has a particle size conforming with that mandated.  Also, the attached product data sheet establishes that the viscosity limitation recited in claim 19 is also anticipated.
Claims 1-3, 6-9, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumara et al., U.S. Patent # 6,887,527.
	Matsumara teaches coating wood successively with an aqueous water repellant and an emulsion water repellant (abstract).  The aqueous water repellant is a co-condensate of silanes of an alkyl-substituted alkoxysilane and an alkoxysilane bearing hydrophilic aminoalkyl groups.  See Synthesis Examples 1 to 5 where one of methyltrimethoxysilane or propyltrimethoxysilane is co-oligomerized with either 2-aminoethyl-3-aminopropyltrimethoxysilane or 3-aminopropyltriethoxysilane in the presence of acetic acid as catalyst to provide oligomers having a weight-average molecular weight indicative of oligomers that would have significantly fewer, but more than one, of each of the repeating units (RSi(OH)O2/2) and (XSi(OH)O2/2).  The skilled artisan is familiar with the fact that polycondensation products of trialkoxysilanes/tetralkyl orthosilicates obtained in the presence of relatively moderately acidic catalysts such as acetic acid are linear.  See [0040] of Endo et al., U.S. 2009/0169875.  Thus, it is verified that, not only are co-condensation products of the aforementioned Synthesis Examples 
	As for the particle size limitation, it is observed that the claims are directed not to a coating composition comprising a like polysiloxane dispersed in water but, rather, an article to which an aqueous coating composition comprising a polysiloxane of a specified structure existing as nano-sized droplets in an aqueous medium has been applied.  Although column 7, lines 22+ seems to suggest that the prior art co-condensation product in water actually takes the form of a solution instead of a nano-dispersion, it is the Examiner’s position that there would be no patentable distinction between a coating layer derived from a siloxane dispersion comprised of nanoparticles/droplets as small as 1 nm in diameter and a coating layer obtained from a solution of a structurally comparable siloxane in water.
	Column 11, line 40 contemplates plywood as being the wood substrate that is treated and the attached article entitled “How is Plywood Made?” published online by Curtis Plywood and Lumber makes clear that, among the materials that are employed in the manufacture of plywood are many of the same soft- and hard woods mentioned in claim 9.
	As for claims 12-14, Applicant is reminded that the abstract discloses the treating wood not only with the aqueous water repellant, the makeup of which is summarized above, but also an emulsion water repellant that may be aptly described as an aqueous dispersion of organic silicone.
Allowable Subject Matter
Claims 5, 15, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The Examiner must acknowledge that neither of the oligomers shown in [0089] of Zheng has a ratio of hydrophobic-to-hydrophilic groups consistent with that claimed.  However, the Examiner suspects that these are perhaps only approximate structures of the Dynasilan Hydrosil products alluded 

	This communication includes a new rejection and, hence, does not constitute a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 7, 2021


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765